Citation Nr: 1233580	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability with radiculopathy, to include on a secondary basis.

2.  Entitlement to service connection for cervical spine disability, to include on a secondary basis.

3.  Entitlement to service connection for bone spurs of the left foot, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986 and from November 1986 to September 1996. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the Veteran's claims file subsequently was transferred to the RO in Winston-Salem, North Carolina. 

The Veteran was afforded a hearing at the Winston-Salem RO before the undersigned in October 2011.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


REMAND

The Board has determined that further development of the record is required before the Board decides the Veteran's claims.  

The record reflects that the Veteran was afforded a VA examination in August 2007 to determine if the claimed disabilities were present and if so the etiology of the disabilities.  The VA examiner noted that the Veteran currently had no complaints pertaining to his cervical spine and noted normal findings on the physical examination of the Veteran's cervical spine.  The examiner concluded that the Veteran did not have a cervical spine disability.  

Although the examiner stated that he had reviewed the Veteran's medical records, he did not reference the report of a February 2004 private MRI of the cervical spine.  The February 2004 report indicates that minimal disc bulging was present at C5-6.  The impression was that the findings were suspicious for a left lateral disc protrusion at C6-7 with encroachment on the neural foramen.  The Board further notes that the August 2007 VA examination did not include an MRI or X-ray study of the cervical spine.  Moreover, at the October 2011 hearing before the undersigned, the Veteran stated that he continued to have problems with his cervical spine.

The Board also notes that the August 2007 VA examiner provided opinions against the Veteran's claims for service connection for low back disability and heel spurs of the left foot.  The examiner attributed the Veteran's current low back disability to a post-service injury without adequately supporting that opinion.  The examiner also failed to address whether the Veteran's low back disability was caused or permanently worsened by gait impairment associated with his service-connected right knee disability.  In addition, the examiner failed to provide an opinion concerning whether the bone spurs of the Veteran's left foot were aggravated by his service-connected right knee and foot disabilities.

In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the etiology of his low back disability and bones spurs of the left foot and to determine the etiology of any cervical spine disorder present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his low back disability and heel spurs of the left foot and the nature and etiology of any cervical spine disability present during the pendency of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should provide an opinion with respect to the bone spurs of the Veteran's left heel, each low back disorder present during the period of the claim, and each cervical spine disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected disabilities of the right knee and right foot.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  

The rationale for all opinions expressed must also be provided.  If the examiner concludes that no cervical spine disorder has been present during the period of the claim, he or she should comment on the significance, if any, of the findings on the private MRI in February 2004.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be provided to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

